Name: Decision of the EEA Joint Committee No 180/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  fisheries;  technology and technical regulations;  transport policy;  European Union law
 Date Published: 2001-03-15

 Avis juridique important|21999D0180Decision of the EEA Joint Committee No 180/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0008 - 0008Decision of the EEA Joint CommitteeNo 180/1999of 17 December 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 147/1999 of 5 November 1999(1).(2) Commission Directive 1999/19/EC of 18 March 1999 amending Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 56g (Council Directive 97/70/EC) in Annex XIII to the Agreement:", as amended by:- 399 L 0019: Commission Directive 1999/19/EC of 18 March 1999 (OJ L 83, 27.3.1999, p. 48)."Article 2The texts of Directive 1999/19/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 43.(2) OJ L 83, 27.3.1999, p. 48.